Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  154062                                                                                               Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  MENARD, INC.,                                                                                             Joan L. Larsen,
            Petitioner-Appellant,                                                                                     Justices


  v                                                                 SC: 154062
                                                                    COA: 325718
                                                                    MTT: 00-441600; 14-001918-TT
  CITY OF ESCANABA,
            Respondent-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 26, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the Court of Appeals exceeded its limited appellate review of a
  decision of the Michigan Tax Tribunal; and, if so, (2) whether the Michigan Tax Tribunal
  may utilize a valuation approach similar to that recognized in Clark Equipment Company
  v Leoni Twp, 113 Mich App 778 (1982). The parties should not resubmit mere
  restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2017
           p0125
                                                                               Clerk